217 P.3d 755 (2009)
STATE of Washington, Respondent,
v.
Roger Lee HAIGHT, Petitioner.
No. 83113-1.
Supreme Court of Washington.
September 9, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, considered this matter at its September 8, 2009, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The Petitioner's motion for extension of time to file Petition for Review is granted. The Petition for Review is granted and this case is remanded to the Court of Appeals for reconsideration in light of Arizona v. Gant, ___ U.S. ___, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009).
/s/ Gerry L. Alexander
    Chief Justice